DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 2/12/2021 is acknowledged.  
3.	Claims 5, 8 and 10-16 have been cancelled.  
4.	Claims 1-4, 6, 7, 9 and 17-26 are pending in this application.
5.	Claims 19-24 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claim 18 remains withdrawn from consideration as being not read on the elected species of PAR3 mimetic peptide.  
As stated in the previous office action, the elected species of protease activator receptor type-3 (PAR3) mimetic peptide consisting of an activating peptide sequence consisting of the amino acid sequence of SEQ ID NO: 1, PEG and hexadecyl (HDC) group does not read on instant claim 2.  However, since the non-elected species of PAR3 mimetic peptide found in the prior art reads on instant claim 2, for the purpose of compact prosecution, claim 2 is examined on the merits in this office action.
6.	Applicant elected without traverse of Group 1 (claims 1-7, 9, 16-18, 25 and 26) and elected a protease activator receptor type-3 (PAR3) mimetic peptide consisting of an activating peptide sequence consisting of the amino acid sequence of SEQ ID NO: 1, PEG and hexadecyl (HDC) group as species of PAR3 mimetic peptide; and a kit comprising a PAR3 mimetic peptide consisting of an activating peptide sequence consisting of the amino acid sequence of SEQ ID NO: 1, PEG and hexadecyl (HDC) group and container as species of kit in the reply filed on 9/13/2019.  
3) mimetic peptide having Formula I: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] (Formula I), or pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, and/or prodrugs thereof; wherein the activating peptide sequence consists of an amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1), GAPPNSFEEF (SEQ ID NO:2), and TRFGAP (SEQ ID NO:3); wherein the linker moiety comprises a chemical moiety configured to bridge the activating peptide sequence and cell-membrane anchoring moiety; wherein the cell-membrane anchoring moiety comprises a hydrophobic chemical moiety or a synthetic structure that forms a non-covalent binding interaction with a cell membrane; and wherein the PAR3 mimetic peptide is configured to modulate PAR3 biological activity; a pharmaceutical composition comprising such composition and a pharmaceutically acceptable carrier; and a kit comprising (1) such pharmaceutical composition, (2) a container, pack, or dispenser, and (3) instructions for administration.  A search was conducted on the elected species; a PAR3 mimetic peptide consisting of an activating peptide sequence consisting of the amino acid sequence of SEQ ID NO: 1, PEG and hexadecyl (HDC) group as the elected species of PAR3 mimetic peptide and a kit comprising a PAR3 mimetic peptide consisting of an activating peptide sequence consisting of the amino acid sequence of SEQ ID NO: 1, PEG and hexadecyl (HDC) group and container as the elected species of kit appear to be free of prior art.  A search was extended to the genus in claims 1 and 26; and prior art was found.  Claim 18 

Withdrawn Objections and Rejections 
7.	Objection to the drawings is hereby withdrawn in view of Applicant’s amendment to the drawings. 
8.	Objection to claims 2-7, 9, 16, 17, 25 and 26 is hereby withdrawn in view of Applicant’s amendment to the claim. 
9.	Rejection to claims 1-7, 9, 16, 17, 25 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant’s amendment to the claim. 
10.	Rejection to claim 16 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant’s amendment to the claim. 
11.	Rejection to claims 1-7, 9, 16, 17, 25 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant’s amendment to the claim. 
12.	Rejection to claims 1-4, 9, 25 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Kuliopulos et al (US 2007/0179090 A1) is hereby withdrawn in view of Applicant’s amendment to the claim. 

Maintained/Revised Objections
13.	The specification remains objected to for containing/referring to sequences without also identifying them by the sequence identifier assigned to them in the th paragraph and page 5, the 3rd paragraph of instant specification.  However, these are missing their respective sequence identifiers.  The Examiner would like to bring the applicant’s attention to the following excerpt from MPEP § 2422: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

Applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Response to Applicant's Arguments
14.	Applicant fails to address all the minor issues in the specification.  Therefore, the specification remains objected.

15.	(Revised due to Applicant's amendment to the claim) Claim 1 remains objected to for the following minor informality: Applicant is suggested to amend claim 1 as “…wherein the activating peptide sequence consists of the amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1), GAPPNSFEEF (SEQ ID NO:2), and TRFGAP (SEQ ID NO:3); wherein the linker moiety comprises a chemical moiety configured to bridge the activating peptide sequence and the cell-membrane anchoring moiety; wherein the cell-membrane anchoring moiety…".

Response to Applicant's Arguments
16.	Applicant fails to address all the minor issues in claim 1; and Applicant's amendment to the claim introduces additional minor issues into claim 1.  Therefore, this objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	(Revised due to Applicant's amendment to the claim) Claims 1-4, 6, 7, 9, 17, 25 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Stavenuiter et al (Blood, 2014, 124, pages 3480-3489, filed with IDS) and Supplemental data (pages 1-12, cited and enclosed in the previous office action) in view of Coughlin et al (US 7176283 B1, filed with IDS), Boitano et al (PLoS ONE, 2014, 9(6): e99140, pages 1-16, filed with IDS) and Kuliopulos et al (US 2007/0179090 A1, cited and enclosed in the previous office action).
The instant claims 1-4, 6, 7, 9, 17, 25 and 26 are drawn to a composition comprising a protease activator receptor type-3 (PAR3) mimetic peptide having Formula I: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] (Formula I), or pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, 3 mimetic peptide is configured to modulate PAR3 biological activity; a pharmaceutical composition comprising such composition and a pharmaceutically acceptable carrier; and a kit comprising (1) such pharmaceutical composition, (2) a container, pack, or dispenser, and (3) instructions for administration.
Please note: with regards to the PAR3 mimetic peptide having Formula I recited in instant claim 1, first, the term "having" is not defined in the instant specification.  In view of the disclosure of instant specification and in the broadest reasonable interpretation, the term "having" recited in instant claim 1 is interpreted as an open claim language that permits inclusion of other moieties such as additional amino acids (see § MPEP 2111.03 IV).  In the event that the intended claim language is closed, Applicant is suggested to replace the term "having" with "consisting of".  Second, in the instant case, according to instant claim 17, the linker can comprise peptide moieties.  Therefore, although the activating peptide sequence in instant Formula I is limited to one consisting of the amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1), GAPPNSFEEF (SEQ ID NO:2), or TRFGAP (SEQ ID NO:3), in the broadest reasonable 3 mimetic peptide having Formula I recited in instant claim 1 can have additional amino acids at both ends of the activating peptide sequence. 
Stavenuiter et al, throughout the literature, teach protease-activated receptors (PARs) are G protein-coupled receptors that comprise a subfamily of 4 receptors (PAR1, PAR2, PAR3, and PAR4); and a noncanonical PAR3 tethered-ligand peptide P3R (a PAR3 agonist peptide) induces prolonged activation of Tie2, for example, Abstract; pages 3480, the 1st paragraph in Introduction; page 3480, right column, the last paragraph; page 3486, Section “Noncanonical PAR3 activation induces Tie2 activation”; page 3487, right column, the 1st paragraph in Discussion; and page 3488, left column, the 2nd paragraph.  The PAR3 agonist peptide P3R in Stavenuiter et al consists of the amino acid sequence GAPPNSFEEFPFS-NH2 (see page 1, Section “Materials” in the enclosed Supplemental Data), which comprises the amino acid sequence of instant SEQ ID NO: 2 (in bold).  Stavenuiter et al further teach the realization that individual canonical or noncanonical PAR activation events are linked to specific cellular effects provides a framework to begin to understand how and why different proteases display functional selectivity with sometimes overlapping and sometimes distinct cellular effects, for example, page 3488, right column, the last paragraph in Discussion.
The difference between the reference and instant claims 1-4, 6, 7, 9, 17, 25 and 26 is that the reference does not explicitly teach the PAR3 agonist peptide is part of instant claimed Formula I recited in instant claim 1; and the limitations of instant claims 2-4, 6, 7, 9, 17, 25 and 26.  
However, Coughlin et al, throughout the patent, teach screening methods to identify PAR3 antagonist or agonist; and methods of using such PAR3 antagonist or 3 antagonist and a pharmaceutically acceptable carrier, wherein the PAR3 antagonist can be LPIKTFRGAPPNSFEEFPFSALE (SEQ ID NO: 19, comprising the amino acid sequence of instant SEQ ID NO: 1 in bold), LPIKPFRGAPPNSFEEFPFSALE (SEQ ID NO: 20, comprising the amino acid sequence of instant SEQ ID NO: 2 in bold), TFRGAPPNSFEEFPFSALE (SEQ ID NO: 21, comprising the amino acid sequence of instant SEQ ID NO: 1 in bold) and so on, for example, column 16, line 65 to column 17, line 22.  
Furthermore, Boitano et al, throughout the literature, teach lipid-tethered-peptidomimetic with the formula: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety], wherein the activating peptide sequence is tethered ligand (LIGRL) of PAR2, the linker moiety is PEG3, and the cell-membrane anchoring moiety is hexadecyl (Hdc) group, for example, Abstract; page 2, left column, the 3rd paragraph; page 3, Figure 1; and page 5, Figure 3.  Boitano et al further teach lipidation of peptide receptor agonists has been used to increase their potency via a variety of mechanisms; and lipidation of peptide and peptidomimetic agonists provides a membrane bound tether to better mimic the natural receptor activation and thus increase their potencies, for example, page 2, left column, the 3rd paragraph.  Boitano et al also teach the lipid-tethered-peptidomimetic approach is useful for developing novel structure activity relationships for PAR2 that allows for selective probing of PAR2 function across a broad range of physiological systems, for example, Abstract; and page 15, left column, the 1st paragraph and right column, the 2nd paragraph.  Therefore, 3 mimetic peptide having the formula: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] with the following structures: GAPPNSFEEFPFS-PEG3-hexadecyl (Hdc) group, LPIKTFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, LPIKPFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, and TFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, wherein the lipid-tethered-peptidomimetic approach is useful for developing novel structure activity relationships for PAR3 that allows for selective probing of PAR3 function across a broad range of physiological systems and for treating various disorders; and a pharmaceutical composition comprising such composition and a pharmaceutically acceptable carrier.  The PAR3 mimetic peptides developed from the combined teachings of Stavenuiter et al, Coughlin et al and Boitano et al are PAR3 mimetic peptides having the instant Formula (I), wherein the activating peptide sequence consists of the amino acid sequence of either instant SEQ ID NO: 1 or 2 (in bold), the linker moiety comprises a peptide moiety and PEG3 (underlined), and the cell-membrane anchoring moiety is hexadecyl (Hdc) group.
With regards to the limitations recited in instant claims 2 and 3, since the PAR3 mimetic peptides developed from the combined teachings of Stavenuiter et al, Coughlin et al and Boitano et al comprise the amino acid sequence that functions as either a PAR3 agonist (the P3R peptide in Stavenuiter et al) or a PAR3 antagonist (the PAR3 antagonists taught in Coughlin et al), and there is no evidence that either the PEG moiety or the hexadecyl (Hdc) group would affect the activity of such peptide sequence, 3 mimetic peptides developed from the combined teachings of Stavenuiter et al, Coughlin et al and Boitano et al are either a PAR3 agonist (comprising the P3R peptide in Stavenuiter et al) or a PAR3 antagonist (comprising the PAR3 antagonists taught in Coughlin et al).
In addition, Kuliopulos et al, throughout the patent, teach agonists and antagonists of G protein coupled receptors (GPCRs) termed pepducin, wherein attachment of a cell-penetrating or cell membrane associating moiety to peptides derived from a GPCR produces agonists and/or antagonists of receptor-G protein signaling; a composition comprising a polypeptide component which includes an isolated fragment of a G-protein coupled receptor (GPCR) linked to a cell penetrating component or a component that associates with a cell surface membrane (a membrane tethering moiety); and methods of using the same, wherein one of the preferred GPCRs is PAR3, for example, Abstract; page 1, paragraphs [0008], [0009] and [0012]; page 3, paragraphs [0026], [0029], [0030] and [0033]; and page 4, paragraphs [0036] and [0037].  Kuliopulos et al further teach a pharmaceutical composition comprising the pepducin composition and a pharmaceutically acceptable carrier; and a kit comprising such pharmaceutical composition and a container with instruction for administration, for example, page 4, paragraph [0039]; page 11, paragraph [0124]; and claim 113.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Stavenuiter et al, Coughlin et al, Boitano et al and Kuliopulos et al to develop a composition comprising a PAR3 mimetic peptide having the formula: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] with the following structures: GAPPNSFEEFPFS-PEG3-hexadecyl (Hdc) group, TFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, LPIKPFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, and TFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, wherein the lipid-tethered-peptidomimetic approach is useful for developing novel structure activity relationships for PAR3 that allows for selective probing of PAR3 function across a broad range of physiological systems and for treating various disorders; a pharmaceutical composition comprising such composition and a pharmaceutically acceptable carrier; and a kit comprising (1) such pharmaceutical composition, (2) a container, and (3) instructions for administration.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Stavenuiter et al, Coughlin et al, Boitano et al and Kuliopulos et al to develop a composition comprising a PAR3 mimetic peptide having the formula: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] with the following structures: GAPPNSFEEFPFS-PEG3-hexadecyl (Hdc) group, LPIKTFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, LPIKPFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, and TFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, wherein the lipid-tethered-peptidomimetic approach is useful for developing novel structure activity relationships for PAR3 that allows for selective probing of PAR3 function across a broad range of physiological systems and for treating various disorders; a pharmaceutical composition comprising such composition and a pharmaceutically acceptable carrier; and a kit comprising (1) such pharmaceutical composition, (2) a container, and (3) instructions for administration, because Coughlin et al, throughout the patent, teach screening methods 3 antagonist or agonist; and methods of using such PAR3 antagonist or agonist for treating various disorders.  Coughlin et al further teach a pharmaceutical composition comprises PAR3 antagonist and a pharmaceutically acceptable carrier, wherein the PAR3 antagonist can be LPIKTFRGAPPNSFEEFPFSALE (SEQ ID NO: 19), LPIKPFRGAPPNSFEEFPFSALE (SEQ ID NO: 20), TFRGAPPNSFEEFPFSALE (SEQ ID NO: 21) and so on.  Boitano et al, throughout the literature, teach lipid-tethered-peptidomimetic with the formula: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety], wherein the activating peptide sequence is tethered ligand (LIGRL) of PAR2, the linker moiety is PEG3, and the cell-membrane anchoring moiety is hexadecyl (Hdc) group.  Boitano et al further teach lipidation of peptide receptor agonists has been used to increase their potency via a variety of mechanisms; and lipidation of peptide and peptidomimetic agonists provides a membrane bound tether to better mimic the natural receptor activation and thus increase their potencies.  Boitano et al also teach the lipid-tethered-peptidomimetic approach is useful for developing novel structure activity relationships for PAR2 that allows for selective probing of PAR2 function across a broad range of physiological systems.  Therefore, in view of the combined teachings of Stavenuiter et al, Coughlin et al and Boitano et al, it would have been obvious to one of ordinary skilled in the art to develop a composition comprising a PAR3 mimetic peptide having the formula: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] with the following structures: GAPPNSFEEFPFS-PEG3-hexadecyl (Hdc) group, LPIKTFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, LPIKPFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, and TFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, wherein the lipid-3 that allows for selective probing of PAR3 function across a broad range of physiological systems and for treating various disorders; and a pharmaceutical composition comprising such composition and a pharmaceutically acceptable carrier.  As stated above, the PAR3 mimetic peptides developed from the combined teachings of Stavenuiter et al, Coughlin et al and Boitano et al are PAR3 mimetic peptides having the instant Formula (I), wherein the activating peptide sequence consists of the amino acid sequence of either instant SEQ ID NO: 1 or 2 (in bold), the linker moiety comprises a peptide moiety and PEG3 (underlined), and the cell-membrane anchoring moiety is hexadecyl (Hdc) group.  Kuliopulos et al, throughout the patent, teach agonists and antagonists of G protein coupled receptors (GPCRs) termed pepducin, wherein attachment of a cell-penetrating or cell membrane associating moiety to peptides derived from a GPCR produces agonists and/or antagonists of receptor-G protein signaling; a composition comprising a polypeptide component which includes an isolated fragment of a G-protein coupled receptor (GPCR) linked to a cell penetrating component or a component that associates with a cell surface membrane (a membrane tethering moiety); and methods of using the same, wherein one of the preferred GPCRs is PAR3.  Kuliopulos et al further teach a pharmaceutical composition comprising the pepducin composition and a pharmaceutically acceptable carrier; and a kit comprising such pharmaceutical composition and a container with instruction for administration. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Stavenuiter et al, Coughlin et al, Boitano et al and Kuliopulos et al to develop a composition comprising a PAR3 mimetic peptide GAPPNSFEEFPFS-PEG3-hexadecyl (Hdc) group, LPIKTFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, LPIKPFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, and TFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, wherein the lipid-tethered-peptidomimetic approach is useful for developing novel structure activity relationships for PAR3 that allows for selective probing of PAR3 function across a broad range of physiological systems and for treating various disorders; a pharmaceutical composition comprising such composition and a pharmaceutically acceptable carrier; and a kit comprising (1) such pharmaceutical composition, (2) a container, and (3) instructions for administration.  

Response to Applicant's Arguments
20.	Applicant argues that "Claim 1 is amended such that it recites, "wherein the activating peptide sequence consists of an amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1), GAPPNSFEEF (SEQ ID NO:2), and TRFGAP (SEQ ID NO:3)..." None of the cited references, alone or in any combination, teach an activating peptide sequence that consists of SEQ ID NO: 1, 2 or 3. As such, the cited references fail to render the currently claimed invention obvious."
21.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner understands that the amended claim 1 recites "…wherein the activating peptide 3) mimetic peptide having Formula I: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] (Formula I)…".  And in the instant case, as stated in Section 19 above, with regards to the PAR3 mimetic peptide having Formula I recited in instant claim 1, first, the term "having" is not defined in the instant specification.  In view of the disclosure of instant specification and in the broadest reasonable interpretation, the term "having" recited in instant claim 1 is interpreted as an open claim language that permits inclusion of other moieties such as additional amino acids (see § MPEP 2111.03 IV).  Second, in the instant case, according to instant claim 17, the linker can comprise peptide moieties.  Therefore, although the activating peptide sequence in instant Formula I is limited to one consisting of the amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1), GAPPNSFEEF (SEQ ID NO:2), or TRFGAP (SEQ ID NO:3), in the broadest reasonable interpretation, the PAR3 mimetic peptide having Formula I recited in instant claim 1 can have additional amino acids at both ends of the activating peptide sequence.  Furthermore, as stated in Section 19 above, in view of the combined teachings of Stavenuiter et al, Coughlin et al and Boitano et al, it would have been obvious to one of ordinary skilled in the art to develop a composition comprising a PAR3 mimetic peptide having the formula: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] with the following structures: GAPPNSFEEFPFS-PEG3-hexadecyl (Hdc) group, LPIKTFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, LPIKPFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group, and TFRGAPPNSFEEFPFSALE-PEG3-hexadecyl (Hdc) group.  The PAR3 mimetic peptides developed from the combined teachings of Stavenuiter et al, Coughlin et al and Boitano et al are PAR3 mimetic peptides having the instant Formula (I), wherein the activating peptide sequence consists of the amino acid sequence of either instant SEQ ID NO: 1 or 2 (in bold), the linker moiety comprises a peptide moiety and PEG3 (underlined), and the cell-membrane anchoring moiety is hexadecyl (Hdc) group.  Therefore, the combined teachings of Stavenuiter et al, Coughlin et al, Boitano et al and Kuliopulos et al teach all the limitations recited in instant claims 1-4, 6, 7, 9, 17, 25 and 26.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658